Case 1:20-cv-21553-MGC Document 84 Entered on FLSD Docket 05/06/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

  PATRICK GAYLE, et al.,

         Petitioners-Plaintiffs, on behalf of
         themselves and those similarly situated,

  v.

  MICHAEL W. MEADE, et al.,

        Respondents-Defendants.
  ____________________________________/

                   SECOND NOTICE OF APPEARANCE OF COUNSEL

         Petitioners hereby give notice of the appearance of Kathryn S. Lehman, of the law firm

  King & Spalding LLP, as counsel on behalf of Petitioners and hereby request service of all

  notices, pleadings, and other papers in this case as required by the Federal Rules of Procedure

  or by Order of this Court.1

  Date: May 6, 2020
                                              Respectfully Submitted,

                                              /s/ Kathryn S. Lehman
                                              Kathryn S. Lehman
                                              Florida Bar No.: 95642
                                              KING & SPALDING LLP
                                              1180 Peachtree Street, N.E.
                                              Atlanta, GA 30309
                                              Telephone: (404) 572-4600
                                              Facsimile: (404) 572-5100


  1      Counsel previously entered an appearance on April 24, 2020 [ECF 69] but is filing a
  second notice of appearance to ensure receipt of electronic filings.
Case 1:20-cv-21553-MGC Document 84 Entered on FLSD Docket 05/06/2020 Page 2 of 3




                                     klehman@kslaw.com

                                     Counsel for Petitioners




                                        2
Case 1:20-cv-21553-MGC Document 84 Entered on FLSD Docket 05/06/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 6th day of May, 2020, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system, which will then send a notification of

  such filing (NEF) to all counsel of record.



                                                     /s/ Kathryn S. Lehman___________
                                                     Kathryn S. Lehman
                                                     Florida Bar No.: 95642
                                                     KING & SPALDING LLP
                                                     1180 Peachtree Street, N.E.
                                                     Atlanta, GA 30309
                                                     Telephone: (404) 572-4600
                                                     Facsimile: (404) 572-5100
                                                     klehman@kslaw.com

                                                     Counsel for Petitioners




                                                 3
